Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 01/13/2022. Currently, claims 1-20 are pending in the application. Claims 3, 5-8, 16-17 and 20 are withdrawn from Consideration.

Election/Restrictions

Claims 3, 5-8, 16-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2022.


Claim Objections

Claim 8 is objected to because of the following informalities: Where it recites “a length of the second electrode side wall” in line 2 should be “a length of a second electrode side wall of the OLED”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 9-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEKIKAWA (US 20190198453 A1).


Regarding claim 1, Figure 31 of SEKIKAWA discloses a semiconductor wafer (WF, [0075]) formed with a plurality of first regions (region of PD in PR2) each provided with a circuit element (transistor, [0089] ) and a second region (between right and left D17, [0182]) between the first regions, the semiconductor wafer comprising: 
a first structure (D16, [0182]) in which a first embedding material (CL, [0097]) is embedded in a first recess extending in a first direction (vertical in the Figure) perpendicular to a surface of a 

Regarding claim 2, Figure 31 of SEKIKAWA discloses that the semiconductor wafer according to claim 1, further comprising: a device layer (PR2, [0087]) provided on the substrate (SB), wherein the first structure (D16) extends through the device layer (PR2) in the first direction (vertical direction in the Figure 31).

Regarding claim 4, Figure 31 of SEKIKAWA discloses that the semiconductor wafer according to claim 1, wherein the first embedding material (CL in D16) includes a void (G1, [0106]) formed therein.

Regarding claim 9, Figure 31 of SEKIKAWA discloses that the semiconductor wafer according to claim 1, wherein each of the first regions includes a second structure (D17) in which a second embedding material (CL) is embedded in a second recess extending in the first direction, and the first recess and the second recess are formed by a common step (please see Figures 11-12).

Regarding claim 10, Figure 31 of SEKIKAWA discloses that the semiconductor wafer according to claim 9, wherein each of the first regions is provided with a wall-like structure (consider layers next to D17 in first region as wall like) provided along the edge in a chip region, and the second structure (D17) is the wall-like structure.



Regarding claim 11, Figure 31 of SEKIKAWA discloses that the semiconductor wafer according to claim 10, wherein composition of the first embedding material (CL in D16) is equal to composition of the second embedding material (CL in D17).

Regarding claim 12, Figure 31 of SEKIKAWA discloses that the semiconductor wafer according to claim 1, wherein the first structure (D16, [0182]) is a wall-like structure formed to surround each of the first regions ( of PD in PR2 region).

Regarding claim 13, Figure 31 of SEKIKAWA discloses a semiconductor chip comprising: 
a semiconductor substrate (SB) including a first region (region of PD in PR2, [0087]) provided with a circuit element (transistor) and a second region (region of D16) formed around the first region; 
a device layer (PR2) formed on the semiconductor substrate; and 
a first structure (D16, [0182]) formed in the device layer in the second region and in which a first embedding material (CL, [0097]) is embedded in a first recess extending in a first direction (vertical direction in the Figure 31) perpendicular to a surface of the semiconductor substrate.

Regarding claim 14, Figure 31 of SEKIKAWA discloses that the semiconductor chip according to claim 13, further comprising: 
a cut surface (at CR, [0163]) extending in the first direction, a release surface (at PI) perpendicular to the first direction, and an exposed first film (IL+CL) extending in the first direction, in an outer peripheral portion of the second region (region of D16).

Regarding claim 15, Figure 31 of SEKIKAWA discloses that the semiconductor chip according to claim 14, wherein the first film (IL+CL) has an inclined surface that inclines from the first region side to the second region side or from the second region side to the first region side as the first film goes in one direction of the first direction (vertical direction in the Figure).

Regarding claim 18, Figure 31 of SEKIKAWA discloses that the semiconductor chip according to claim 14, wherein composition of the first film (IL+CL) includes at least a part of composition of the first embedding material (CL).

Regarding claim 19, Figure 31 of SEKIKAWA discloses that the semiconductor wafer according to claim 2, wherein the first region includes a second structure (D17) in which a second embedding material (CL) is embedded in a second recess extending in the first direction, and the first recess and the second recess are formed by a common step (please see Figures 11-12).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        02/24/2022